 Case 8:20-cv-02780-CEH Document 13 Filed 01/25/21 Page 1 of 2 PageID 3239




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HOWARD AVENUE STATION, LLC,

      Appellant,

v.                                                         Case No: 8:20-cv-2780-T-36

THOMAS ORTIZ and FRANK
KANE,

      Appellees.
___________________________________/

                                       ORDER

      This matter comes before the Court upon Appellant's Motion to Consolidate

Cases [Doc. 12], filed on January 22, 2021. In the motion, Appellant requests that the

Court—pursuant to Federal Rule of Civil Procedure 42—consolidate this matter with

the matter styled Thomas Ortiz v. Howard Avenue Station, LLC, The Dubliner, Inc., Richard

Campion, and Frank R. Kane, Case No.: 8:20-cv-02879-210, also before this Court, as

they involve common questions of law or fact. [Doc. 12 ¶¶ 1-2]. Upon consideration,

the motion to consolidate is premature.

                                      Discussion

      Pursuant to Middle District Local Rule 1.04(b) “[i]f cases assigned to different

judges are related because of either a common question of fact or any other prospective

duplication in the prosecution or resolution of the cases, a party may move to transfer

any related case to the judge assigned to the first-filed among the related cases.” That
 Case 8:20-cv-02780-CEH Document 13 Filed 01/25/21 Page 2 of 2 PageID 3240




rule lays out the procedure that a movant must follow in seeking relief. The Local

Rules further provides that:

             If cases assigned to a judge are related because of either a
             common question of law or fact or any other prospective
             duplication in the prosecution or resolution of the cases, a
             party may move to consolidate the cases for any or all
             purposes in accord with Rule 42.Fed.R.Civ.P., or Rule 13,
             Fed. R. Cr. P.

Local Rule 1.04(c). Here, Plaintiff has sought consolidation of the matters prior to

requesting a transfer of the matter to the undersigned. As the Local Rules make clear,

consolidation is proper where the cases sought to be consolidated are assigned to the

same judge. Id. That is not the case at this time.

      Accordingly, it is hereby ORDERED AND ADJUDGED:

          1. Appellant's Motion to Consolidate Cases [Doc. 12] is DENIED, without

             prejudice, as premature. Appellant may move to transfer the matter

             styled Thomas Ortiz v. Howard Avenue Station, LLC, The Dubliner, Inc.,

             Richard Campion, and Frank R. Kane, Case No.: 8:20-cv-02879-210 to the

             undersigned, then refile its motion to consolidate.

      DONE AND ORDERED in Tampa, Florida on January 25, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                            2
